

115 HR 3385 IH: Guiding Responsible and Improved Disability Decisions Act of 2017
U.S. House of Representatives
2017-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3385IN THE HOUSE OF REPRESENTATIVESJuly 25, 2017Mr. Sam Johnson of Texas (for himself, Mr. Schweikert, and Mr. Curbelo of Florida) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require the Commissioner of Social Security to update the medical-vocational guidelines used in
			 disability determinations.
	
 1.Short titleThis Act may be cited as the Guiding Responsible and Improved Disability Decisions Act of 2017 or the GRIDD Act of 2017. 2.Updating of medical-vocational guidelinesAs soon as possible after the date of the enactment of this Act, the Commissioner of Social Security shall prescribe rules and regulations that update the medical-vocational guidelines, as set forth in appendix 2 to subpart P of part 404 of title 20, Code of Federal Regulations, used in disability determinations, including full consideration of new employment opportunities made possible by advances in treatment, rehabilitation, and technology and full consideration of the effect of prevalent languages on education.
		